Case 1:20-cv-10617-WGY Document 105-3 Filed 04/21/20 Page 1 of 17
New! \eeses/

 

U.S. Citizenship and Immigration Services

Language Services Section
26 Federal Plaza, Room 506
New York, NY 10278
Tel: (833) 801-7025
Fax: (212) 264-2622

 

CERTIFICATE OF ACCURACY

 

I, 4Mary Kate Karl-Strisik, am competent to translate from Portuguese into
English, and certify that the attached translation is true and accurate to the best of
my knowledge.

Translation Number: 639257

A Number: AB 99

Aelele e _—

(Signature of Translator) (Date)
Case 1:20-cv-10617-WGY Document 105-3 Filed 04/21/20 Page 2 of 17
\eore/

\eae/
LSS T# 639257
QU National National Arrest Monitoring Data Bank Page 10f 1
Council of
justice
Certificate
(Arrest Warrant)

 

I certify that on this date, 01/08/2019, the National Arrest Monitoring Data Bank contains the following
entry regarding Arrest Warrant no. 0043438-02.2007.8.13.0517.01.0003-13:

Arrest Warrant

Status: Pending Compliance

Arrest Warrant no.: 0043438-02.2007.8.13.0517.01.0003-13

Issue date: 07/13/2012

Expiration date: 05/06/2024

Case number: 0043438-02.2007.8.13.0517

Type of arrest: Recapture

Issuing entity: SOLE COURT OF THE JUDICIAL DISTRICT OF POCO FUNDO
Municipality: Pogo Fundo

Ruiz [Individual Judicial Registry No.] 18189883189

Person subject to Arrest Warrant

Name/Other Names Used
FLAVIO ADRADE DO PRADO JUNIOR

Nickname/Other Nicknames
Not reported.

Father’s Name/Others
FLAVIO ADRADE DO PRADO

 

Mother's Name/Others
JOSINA LEMOS
JOSINA LEMOS FERREIRA

Sex: Male
Citizenship: BRAZIL

Date of birth(s): [1978
Recapture: Yes

 

 

 

Pursuant to Article 2, paragraph 3, of resolution 137 dated July 13, 2011, “The responsibility for updating
the BNMP [national Arrest Warrants Data Bank] information, as well as its available content, is solely that of the
courts and the judicial authorities responsible for issuing arrest warrants”. Therefore, any doubt regarding
the information contained in the warrant must be resolved with the issuing agency.

This certificate is issued free of charge. Its authenticity can be confirmed at web address:
https://portalbnmp.cnj.jus.br using control number: 0043438-02.2007.8; 13.0517.01.0003-13

A# a: 1
Case 1:20-cv-10617-WGY Document 105-3 Filed 04/21/20 Page 3 of 17
\eune/ ed

LSS T# 639257

 

State of Minas Gerais Court of Law

 

District of Poco Fundo — Ordinary Court

FRANCISCO TAVARES PAES COURTHOUSE
PC.DR. GOUVEA, 27 - CENTRO

Issue Date: 01/07/2019 Conviction Certificate Time issued: 15:57:09

 

 

 

Enforcement N*: 0517.07.004343-8- 0043438-02.2007.8130517
Name: FLAVIO ANDRADE DO PRADO JUNIOR

 

 

Parent's Names : FLAVIO ANDRADE DO PRADO and others
JOSINA LEMOS FERREIRA and others
Place of Birth : BELO HORIZONTE/MG
Marital Status :
Occupation : SALES REPRESENTATIVE
Date of Birth : +978 identification No. : i.
Case Disposition /Enforcement oo
Heinous Crime Penalty Ordinary Penalty
0517.06.002331-7 0023317-84.2006.8.13.0517 OO0Y 00M OOD - 002Y 06M 00D
COURT OFFICE Category : CRIME AGAINST PUBLIC FAITH
Crime : 06/13/2005 Sentence : 09/22/2008
T. Judg. : 03/09/2009 T.Judg. PP : 03/09/2009
Reason for Remand: STATUTE OF LIMITATIONS Remand Date: 04/26/2018
PENALTY (ENFORCEABILITY}
Expiration of Liability to Prosecution : 02/28/2018
0517.07.002739-9 0027399 -27.2007.8.13.0517 oooy 00M CCDC; 002Y 06M! 00D
COURT OFFICE Category: CRIMINAL LETTERS ROGATORY
Crime : 06/04/2003 Sentence : 07/20/2005
T. Judg.: 08/10/2006 T.Judg. PP : 08/10/2006
Reason for Remand: STATUTE OF LIMITATIONS Remand Date : 04/26/2018
PENALTY (ENFORCEABILITY)

Expiration of Lability to Prosecution : 01/31/2018

 

 

0517.06.001829-1 0018291-08.2006.8.13.0517 oo0Y 0OM OOD - Q00Y 08M 00D
COURT OFFICE Category : ROGATORY PENALTY ENFORCEMENT
Crime : 03/10/1999 Sentence : 11/22/2000
T. Judg.: 03/12/2001 T.Judg. PP : 12/01/2000
Typification: Art. 155, paragraph 4 - Sec. lil and IV - CPB - [BCP/Brazilian Penal Code]
0517.06,001878-8 0018788 -22.2006.8.13.0517 o07Y C6! 00D C- Gooy 00M CoD
COURTOFFICE Category: CRIME AGAINST PERSON
Crime: ;: 12/18/2004 Sentence. -: 01/16/2006
T. Judg.: 07/13/2007 T.Judg. PP -: 07/13/2007
Basis: Art. 213 - paragraph CAPUT - CPB
0517.07.004334-7 0043347-09.2007.8.13.0517 gooY OOM OOD - OOOY 04M 00D
COURT OFFICE Category : MISDEMEANOR
Crime : 09/26/2006 Sentence : 09/30/2008
T. Judg.: 04/07/2009 T.Judg. PP =: 04/07/2009
Basis: Art. 19 - LCP [Misdemeanor Criminal Law]
Sum of Penalties (Active) 007¥ 06M 00D - 001Y 00M 00D
Total Sum of Penalties (Active) O08Y 06M OOD
Temporary Leave
Date of Sentencing Type Start Date End Date Days Cancellation Type Cancellation Date
12/24/2007 Other 12/24/2007 12/31/2007 07 Page 1 of 2

 

At RE 399 2
Case Me0-cv TORN INGY Document 105-3 Filed 04/21/20 Page 4 of 17

LSS T# 639257

-

\we/

 

 

Issue Date: 01/07/2019

 

State of Minas Gerais Court of Law

District of Pogo Fundo — Ordinary Court

FRANCISCO TAVARES PAES COURTHOUSE
PC.DR. GOUVEA, 27 - CENTRO

Conviction Certificate

Time issued: 15:57:09

 

Enforcement N°: 0517.07.004343-8- 0043438-02.2007.8130517
Name: FLAVIO ANORADE DO PRADO JUNIOR

ARREST

03/10/1991 - IN FLAGRANTE
09/28/2005 - PREVENTIVE
01/16/2006 — CONVICTION
01/03/2008 -RESUBMISSION
01/20/2008 -RESUBMISSION
01/30/2008 -RESUBMISSION
02/17/2008 -RESUBMISSION
03/13/2008 -RESUBMISSION
03/19/2008 —-RESUBMISSION
03/30/2008 -RESUBMISSION
04/04/2008 -RESUBMISSION
04/12/2008 -RESUBMISSION
04/20/2008 -RESUBMISSION
04/24/2008 -RESUBMISSION
05/06/2008 -RESUBMISSION

Arrest and Release Summary

RELEASE EARNED RELEASE TIME - DAYS
03/16/1999 — PROVISIONAL RELEASE 00007
01/15/2006 — IMPRISONMENT MOT. MODIFIED 00110
12/31/2007 - ABSENCE/MISSING 00714
01/18/2008 - ABSENCE/MISSING 00015
01/28/2008 - ABSENCE/MISSING 00008
02/15/2008 - ABSENCE/MISSING 00016
03/11/2008 - ABSENCE/MISSING 00023
03/17/2008 - ABSENCE/MISSING 00004
03/28/2008 - ABSENCE/MISSING 0009
04/02/2008 - ABSENCE/MISSING 00003
04/10/2008 - ABSENCE/MISSING 00006
04/18/2008 - ABSENCE/MISSING 00006
04/22/2008 - ABSENCE/MISSING ooo02
05/02/2008 - ABSENCE/MISSING coos
05/07/2008 — ESCAPE 00cd1

 

Net Amount of Penalties

Statement of Net Amounts

Net Amount of Unconsolidated Penalties

Net Amount of Commuted Penalties

Net Amount of Consolidated Penalties Art. 71
Net Amount of Consolidated Penalties Art. 75

Net Amount of Sentence Served

oosy a6 M 000
cos Y 06 M OOD
oooy oo M OOD
cooy 00 M 00D
oooY 00 M OOD

o002¥Y 06 M 200

 

 

Net Amount of Remitted Sentence 0 a
Net Amount of Remaining Sentence-to'be:served : 005.¥::11:M,.10D
Current System : INITIAL CLOSED SYSTEM 05/05/2008
Serious Misconduct : No

Reduction of Sentence : No

Sentence Completion Date : 12/16/2024

Convicted’s Statlis : Repeat Offender

 
Case 1:20-cv-10617-WGY Document 105-3 Filed 04/21/20 Page 5 of 17

LSS T# 639257
@

Denatran — RENACH

New!

Page 1/5
Provided by Sinesp Infoseg
on 01/07/2019 14:46:31

Identification Code: 38789A3E-5D62-4143-A1CD-A82A6BD9A7C7

[Nationa! Department of Transportation - Nationa! Driver's Ucense]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name Mother CPF [Individual Tax ID no.)

FLAVIO ANDRADE PRADO JUNIOR JOASINA LEMOS FERREIRA 03906601676

0.0.8. Father Sex
7 1978 FLAVIO ANDRADE DO PRADO . MALE
| Place of Birth | Citizenship ' Medical Restrictions

BELO HORIZONTE BRAZILIAN N/I

Address, No. Address 2 | District

AV JOSE SOARES PINHO, 75 cs NOVA GIMIRIM

MUNICIPALITY, STATE POSTAL CODE _ PID Form [inter | Oriver's Ucense] - State
! POCO FUNDO - MG 37757000 N/I-N/I
‘PID Form [international Oriver's License] - National | Reason for Request Pid 1 _Reason for Request Pid2
cence NONEXISTENT | NONEXISTENT
,_Reason for Request Pid 3 Reason forRequestPid4 Foreign Driver's License i
| NONEXISTENT NONEXISTENT N/A

PID Expiration Date Foreign Driver's License Issued by : PID Status

N/A NONEXISTENT i N/A

 

National Alien Registration No.

National Driver's License Status

' Previous National Driver's License Status

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NMA | CONFIRMED NAA cee
Oriver’s Permit Holder State Transfer Request :
N/A | N/I |
Document

| Document Type Issuing Entity/State
_ 1D Card - 16 AB | SSP/MG

‘State of Restaence (Legai}. = | RENACH [National Oriver’s License No.] Registration #
MG Ma 6498 Moo
PGU Number | National Driver's License Expiration Date —___ National Oriver’s License Status
467713812 03/19/2013 ’ CONFIRMED

;_otate of Residence (Current) | | Date/State enn aneeef, COMMent’s Section - National Oriver's License
| MG 01/13/1998 SP LA
ReasonforRequestl = Reason for Request 2 Reason for Request 3

REGISTRATION = | NONEXISTENT OO  NONEXISTENT _
ReasonforRequest4 Cancellation Type Authorized _ |
NONEXISTENT N/A AB

i CategoryDowngrade _ Enraiiment Date aL event nem
N/A 03/19/2008 . :
Courses

“RenewalDate S| Defensive Driving Course (Violations) =| ‘TC Course Date _ ec
N/A N/A . N/A
TcPCourseDate si TE Course Date TME Course Date J
N/A N/A N/A __

TMT Course Date TPP Course Date TVE Course Date :
N/A N/A N/A
:_Last Updated Most Recent Record Issued Internationa! Driver's Permit Expiration
[04/22/2008 | 0802272008 NIA
National Department of Ministry of
@ Sinacp Public Safety Justice and Public Safety

AH Pe 2°:
Case 1:20-cv-10617-WGY

—

Document 105-3 Filed 04/21/20 Page 6 of 17

—

LSS T# 639257

Page 2/5

Provided by Sinesp Infoseg

on 01/07/2019 14:46:31

Identification Code: 38789A3E-5D62-4143-A1CD-A82A6BD9A7C7

i@.
(ayy

 

TCI Course Classification - State
NONEXISTENT - N/A
TMF Course Classification - State
NONEXISTENT - N/A

TVE Course Classification - State
NONEXISTENT - N/A

 

National Index

_TCP Course Classification - State

NONEXISTENT - N/A
TMT Course Classification - State

N/A

| ‘Refresher Course for CNH Renewal - State

NONEXISTENT - N/A

|_TE Course Classification - State

NONEXISTENT - N/A
| TPP Course Classification - State
| N/A

| Defensive Driving Course (Violations)
| NONEXISTENT - N/A

 

Name_

FLAVIO ANDRADE PRADO JUNIOR

| SPEC. PRECINCT VEHICLE THEFT AND ROBBERY/CONTAGEM

Nicknames

CAOLHO, JUNINHO

0.0.8

Parents

JOASINA LEMOS FERREIRA and FLAVIO ANDRADE DO PRADO N/I

IDNumber | Place of Birth — "

Mic BELO HORIZONTE

Indicator of Special Circumstances Indicator of Investigation

N/A Yes hs

Indicator of Procedure Penitentiary Information

Yes _ N/A

Citizenship Complexion _

Native Brazilian | N/A

Other Names

FLAVIO ANDRADE PRADO JUNIOR

Procedures Summary

Date of Occurrence Number ; _ Type ;

N/A 113556/241998 Investigation
_ Issue Date Cancellation Date Basis

03/22/1998 N/A N/A

issuing entity TYPIFICATION

Indicator of Weapons

No

Indicator of Drug Trafficking
No

L Provided/Updated

MG — 04/15/2009
Gender —

_ Male

BO (Incident Report] Number
N/A

| ART. 155 PARA. 4 SECTION 3 CONCURRENT WITH ART. 29

 

G Sinasp

National Department of

Public Safety

“i 399

Ministry of
Justice and Public Safety
Case 1:20-cv-10617-WGY Document 105-3 Filed 04/21/20 Page 7 of 17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

\eme/ \eanee/
LSS T# 639257
g Page 3/5
6 Provided by Sinesp Infoseg
on 01/07/2019 14:46:31
Identification Code: 38789A3E-5D62-4143-A1CD-A82AGBD9A7C7
| Date of Occurrence Number Type 80 [Incident Report] Number
N/A 140590/191999 Investigation N/A
Issue Date Cancellation Date | Basis
03/10/1999 N/A N/A i
Issuing entity TYPIFICATION
ADJ. PRECINCT VEHICLE THEFT AND ROBBERY/CONTAGEM ART. 155 PARA. 4 SECTION 3 CONCURRENT WITH ART. 155
PARA. 4 SECT. 4 ART. 14 SECT. 2
Date of Occurrence Number Type BO [Incident Report} Number
N/A 346885/1492003 Investigation N/A
Issue Date Cancellation Date ___| Basts _
07/17/2003 N/A N/A
Issuing entity TYPIFICATION
CIVIL POLICE PRECINCT/CONTAGEM ART. 155
| Date of Occurrence | Number | Type. __| BO [Incident Report] Number
N/A 412030/1092004 Investigation N/A
Issue Date Cancellation Date Basis
12/22/2004 N/A N/A
Issulng entity TYPIFICATION
CIVIL POLICE PRECINCT/POCO FUNDO ART. 213
Oate of Occurrence Number Type . BO [incident Report] Number
|N/A 444838/232002 Investigation _ N/A
Issue Date Cancellation Date Basis
04/25/2002 08/16/2017 N/A
Issuing entity TYPIFICATION
4™ CIVIL POLICE PRECINCT/CONTAGEM ART. 155 PARA. 4 SECTION 4
Query Date

 

 

Penitentiary Activities

01/07/2019 14:44:49

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date of activity Type of Activity | Prison Facility Reason for Activity
05/08/2008 Exit CIVIL POLICE Escape
fn [| PRECINGT/POCOFUNDO |
Date of activity Type of Activity Prison Facility Reason for Activity
09/27/2005 Entrance CIVIL POLICE In compliance with
PRECINCT/POCO FUNDO | preventive arrest warrant
| Date ofactivity =| Type of Activity = Prison Facility Reason for Activity
04/02/2003 Exit | REGIONAL CIVIL POLICE Conditional release
PRECINCT/CONTAGEM
Date of activity Type of Activity Prison Facility Reason for Activity
03/01/2003 Entrance ! REGIONAL CIVIL POLICE In compliance with
; PRECINCT/CONTAGEM preventive arrest warrant
| Query Date
01/07/2019 14:45:12
Proceedings
Date of Sentencing Proceeding Number Date of Final Ruling | Status
N/A 079980089548 N/I N/I
Authority Investigation Number Type of Sentence
(BSinesp National Department of Ministry of

«=

Public Safety

Justice and Public Safety
Case 1:20-cv-10617-WGY Document 105-3 Filed 04/21/20 Page 8 of 17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ed \eaes/
LSS T# 639257
*
@ Page 4/5
Provided by Sinesp Infoseg
on 01/07/2019 14:46:31
Identification Code: 38789A3E-5D62-4143-A1CD-A82A6BD9A7C7
STATE DATE OF OCCURRENCE — 03/22/1998 ART. 155, P/ 1ECPBART.155,P/1 CPB
Basis:
N/A
Date of Sentencing Proceeding Number Date of Final Ruling Status
N/A 079000035075 N/A N/A
' Authority Investigation Number Penalty Type
' STATE DATE OF CRIME 02/16/2000 ART.155eP/4eINC.IlleEelVeEeArt. 155eP/4elNC.
leEelVeDOeCPBART.155 P/4 INC.IN E IV E ART.155 P/4 INCI E
1VDO CPB [@PC-BRAZILIAN PENALCODE]
Typification
N/A
Date of Sentencing Proceeding Number Oate of Fina! Ruling Status
N/A 079000094288 N/A __. N/A
Authority Investigation Number Penalty Type
: STATE N/I ART.213eC/CeART.224,A, D0eCPART.213 C/C ART.224,A,DO
| CP [PC- Penal Code]
| Typification _
N/A
Date of Sentencing Proceeding Number Date of Final Ruling Status
09/22/2008 517060023317 03/09/2009 CONVICTION
Authority 1 Investigation Number Penalty Type
STATE IPL 50 DE 10/06/2005 ART.304,CPBART.304,CBP
OCCURRENCE 06/13/2005
Typification
N/A
Date of Sentencing __ Proceeding Number Date of Fina! Ruling Status |
N/A 517070043347 N/A N/A
Authority Investigation Number Penalty Type
STATE DATE OF OCCURRENCE ART.19eDAeLCPART.19 DA LCP [Misdemeanor Criminal Law)
Co ___ 09/26/ 2006 IP.138
_Typlfication .
N/A
Oey OR een nnn - eee nent tanenm sme
01/07/2019 14:45:36

 

' Federal Revenue Service — PF (Pessoa Fisica - individual]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

" Name: Mother: _ | CPF [Individual Tax ID No.]
FLAVIO ANDRADE PRADO JUNIOR JOASINA LEMOS FERREIRA | 16-76
0.08. ~ [tastUpdated | Moter RegistrationNo. |
1978 vance neva LDY17/2003 21

ee _ YearofDeath oo : | Registration Status

Male N/A Regular

Residing Abroad Code and Country '_ Occupation Code

Not Residing N/A . i 12

Primary Occupation Code Type of work engaged in and Primary _ Address

eect wn vnanmiee cnet Occupation Code !

120 2009 - RUA JOSE DE SOUSA 60

Municipality Postal Code ; Telephone No.

g National Department of Ministry of
Seesr Public Safety Justice and Public Safety

at FEB 399
Case 1:20-cv-10617-WGY Document 105-3 Filed 04/21/20 Page 9 of 17

New/

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LSS T# 639257
*
G Page 4/S
Provided by Sinesp Infoseg
on 01/07/2019 14:46:31
identification Code: 38789A3E-5D62-4143-A1CD-A82A6BD9A7C7
, CONTAGEM —- MG 32044380 | (31) 83733573
Administrative Entity “| Indication of Foreigner Status _
CONTAGEM Not a foreigner
Federal Revenue Service — PJ (pessoa Juridica — Lega! Entity/Corporation]
“BusinessName «Cd CSC [CIN—Corporate IdentificationNo.j|_ ‘Trade Name
FRANGOS GABI LTDA 00.423.908/0001-038 N/I
Legal Nature Start Date State
LIMITED COMPANY 02/10/1995 MG
Registration Status Main Office/Branch Registration Filing Date 4
CANCELLED Main Office 12/31/2008
Principle CNAE (National Classification of Secondary CNAE Address
Economic Activity]
| Retail Meat Market —Butcher N/A | AVENIDA JOAO CESAR DE OLIVEIRA
/ 6314
District Municipality Postal Code
BEATRIZ CONTAGEM ey | 32040000
| TelephoneNo. Telephone No. (2) a _ Email
N/i N/I N/I
Responsible Party's Individual Tax ID No. Name of responsible party Company Share Capita!
039.066.016-76 _| FLAVIO ANDRADE PRADO JUNIOR N/I |
Business Size Classification "Simplified Federal Tax” Option Reason for Registration Status |
- OTHER OPTED OUT UNSUITABILITY i
! (LAW 11.941/2009/ART. 54) _.
(Fax ee ,_ Classification of Responsible Party — Start Date “Simplified Federal Tax System”
[NA :~C~™:~ Cd Managing Partner MM
Shareholding Structure |
CPF/CNP) -Iindividual !D/ Corporate | ID Nos. | NameofPartner ~~" Classification of Partner 1
390.066.016-76 [sic] FLAVIO ANDRADE PRADO JUNIOR MANAGING PARTNER
i ShareinPartnership CPF [individual ID#] of Partner's Agent ==; Name of Partner's Agent |
| 10 N/A N/A - ;
|_Classification of Partner's Legal Agent Country
N/A N/A
' CPF/CNPJ Andividual |D/ Corporate ID Nos. Name of Partner Classification of Partner
_ 5591822606 WENDREI FREITAS DA SILVA | PARTNER _
_ ShareinPartnership == | CPF [individual tax ID#] of Partner's Agent Name of Partner'sAgent
;_90 _. N/A _ i N/A
; Classification of Partner's Legal Agent Country
National Department of Ministry of
FBreee Public Safety sustice and Public Safety

A# | | 399
Case 1:20-cv-10617-WGY Document 105-3 Filed 04/21/20 Page 10 of 17

= =
(atin,
RAGONAL Banco Nacional De Monitoramento De Prisdo
DE JUSTICA
Certidao
( Mandado de Prisa&o )

 

Certifico que nesta data 08/01/2019 consta no Banco Nacional de Monitoramento de Prisées, quanto ao
Mandado de Prisfo n° 0043438-02.2007.8.13.0517.01.0003-13 seguinte registro:

Mandado de Prisdo

 

Situagdo: Pendente de Cumprimento
N° do Mandado de Pris&o: 0043438-02.2007.8.13.0517.01.0003-13
Data de expedigdo: 13/07/2012

Data de validade: 06/05/2024

N° do processo: 0043438-02.2007.8.13.0517

Espécle de priséo: Recaptura

Orgio expedidor: VARA UNICA DA COMARCA DE POCO FUNDO

Munlcipio: Poco Fundo
RJl: 18189883189

Pessoa objeto do Mandado de Prisa&o
Nome/Outros Nomes

FLAVIO ANDRADE DO PRADO JUNIOR J

Alcunha/Outras Alcunhas
Nao Informado _|

Nome do Pai/Outros
FLAVIO ANDRADE DO PRADO |
Nome da Mie/Outros
OSINA LEMOS
OSINA LEMOS FERREIRA
Sexo: Masculino

Naclonalidade: BRASIL

 

 

 

 

Data de nascimento(s): 1 978;

Recaptura: Sim

 

Conforme Art. 20 inciso 3° da resolugdo 137 de 13 de julho de 2011, "A responsabilidade pela atualizagao das
informagdes do BNMP, assim como pelo conteddo disponibilizado, é, exclusivamente, dos tribunais e das
autoridades judiclérlas. responsaveis pela expedigao dos mandados de prisdo*. Sendo assim, qualquer divida
sobre as informagGes contidas no mandado devem ser retiradas junto ao érgao expedidor.

Esta certidio & expedida gratuitamente. Sua autenticidade pode ser confirmada no endereco:
https://portalbnmp.cnj.jus.br através do numero de controle: 0043438-02.2007.8.13.0517.01.0003-13
Case 1:20-cv-10617-WGY Document 105-3 Filed 04/21/20 Page 11 of 17
— ol

\

ae al

 

Tribunal de Justiga do Estado de Minas Gerais

 

Comarca de Pogo Fundo - Justiga Comum
FORUM FRANCISCO TAVARES PAES
PC.DR. GOUVEA, 27 - CENTRO

Data Emissao: 07/01/2019 Atestado de Pena Hora Emissiio: 15:57:09

 

 

 

Execugitio N*: 0517.07.004343-8 - 0043438-02.2007.8.13.0517
Nome: FLAVIO ANDRADE DO PRADO JUNIOR

 

Filiacgado : PLAVIO ANDRADE DO PRADO e outros
JOSINA LEMOS FERREIRA e outros

Naturalidade: BELO HORIZONTE/MG

Estado Civil:

Profissio : PROMOTOR DE VENDAS

Nascimento : 278 Identidade: B26 /uc

 

Guias de Recolhimento/Execu¢&o

Pena Hediondo Pena Comum
0517.06.002332-7 0023317-84.2006.8.13.0517 OOOA OOM OOD ~- 002A 06M OOD
SECRETARIA DO JUiZO Classe: CRIME C/ FE PUBLICA
Crime : 13/06/2005 Senten¢a : 22/09/2008
T.Julg.: 09/03/2009 T.Julg. MP: 09/03/2009
Motivo Baixa: PRESCRICAO PENA (EXECUTORIA) Data Baixa: 26/04/2018
Extingao Punibilidade: 28/02/2018
0517.07.002739-9 0027399-27.2007.8.13.0517 OQO0OA 00M OOD - 003A 08M 00D
SECRETARIA DO Juizo Classe: CARTA PRECATORIA CRIMINAL
Crime : 04/06/2003 Sentenca : 20/07/2005
T.Julg.: 10/08/2006 . T.Julg. MP: 10/08/2006
Motivo Baixa: PRESCRICAO PENA (EXECUTORIA) Data Baixa: 26/04/2018
Extingdo Punibilidade: 31/01/2018
0517.06.001829-1 0018291-08.2006.8.13.0517 OO0OA 00M 00D - OO0A 08M 00D
SECRETARIA DO JUiZO Classe: PRECATORIA EXECUCAO PENA
Crime : 10/03/1999 Sentenga +: 22/11/2000
T.Julg.: 12/03/2001 T.Julg. MP: 01/12/2000

Enquadramentos: Art. 155 - § 4° - Inc. III B iV - CPB
Art. 14 - Inc. II - CPB

0517.06.001878-8 0018788-22.2006.8.13.0517 OO7JA 06M OOD - OOO0A OOM OOD
SECRETARIA DO JuizO Classe: CRIME C/ PESSOA
Crime : 18/12/2004 Sentenga : 16/01/2006
T.Julg.: 13/07/2007 T.Julg. MP: 13/07/2007
Enquadramentos: Art. 213 - § CAPUT - CPB
0517.07,004334-7 90043347-09,2007,6.13.0517 000A 00M OOD - OOO0A 04M 00D
SECRETARIA DO guizo Classe: CONTRAVENGAO PENAL
Crime : 26/09/2006 Sentenga : 30/09/2008
T.Julg.: 07/04/2009 T.Julg. MP: 07/04/2009
Enquadramentos: Art. 19 - LCP
Soma das Penas (Ativas): 007A 06M 00D - 001A OOM OOD
Total Geral das Penas (Ativas): QO8A 06M OOD

 

Saida Temporaria
Data Sentenca Tipo Inicio Fim Dias Tipo Revogacdo Data Revogacado
24/12/2007 OUT 24/12/2007 31/12/2007 07

 

Pagina 1 de 2
Case 1:20-cv-10617-WGY Document 105-3 Filed 04/21/20 Page 12 of 17

—

Sa"

 

ee.

 

Data Emissio: 07/01/2019

 

PC.DR. GOUVEA, 27 - CENTRO
Atestado de Pena

Comarca de Pogo Fundo - Justic¢a Comum
FORUM FRANCISCO TAVARES PAES

Py } Tribunal de Justig¢a do Estado de Minas Gerais

Hora Emissio: 15:57:09

 

 

Execugdo N°: 0517.07.004343-8 - 0043438-02.2007.8.13.0517

 

Nome: FLAVIO ANDRADE DO PRADO JUNIOR
Histérico de Prisao e Soltura
PRISAO SOLTURA DIAS BAIXA DETRACAO

 

 

 

10/03/1999-FLAGRANTE 16/03/1999-LIBERDADE PROVISORIA 00007
28/09/2005-PREVENTIVA 15/01/2006-PRISAO MOT. ALTERADO 00110
16/01/2006-CONDENACAO 31/12/2007-AUSENCIA/FALTA 00714
03/01/2008 -REAPRESENTACAO 18/01/2008-AUSENCIA/FALTA Q0015
20/01/2008-REAPRESENTACAQ 28/01/2008-AUSENCIA/FALTA 00008
30/01/2008-REAPRESENTACAO 15/02/2008-AUSENCIA/FALTA 00016
17/02/2008-REAPRESENTACAO 11/03/2008-AUSENCIA/FALTA 00023
13/03/2008-REAPRESENTACAO 17/03/2008-AUSENCIA/FALTA 00004
19/03/2008-REAPRESENTACAO 28/03/2009-AUSENCIA/FALTA 00009
30/03/2008-REAPRESENTACAO 02/04/2008-AUSENCIA/FALTA 00003
04/04/2008-REAPRESENTACAO 10/04/2008-AUSENCIA/FALTA 00006
12/04/2008-REAPRESENTACAO 18/04/2008-AUSENCIA/FALTA 00006
20/04/2008 -REAPRESENTACAO 22/04/2008-AUSENCIA/FALTA 00002
24/04/2008-REAPRESENTACAO 02/05/2008-AUSENCIA/FALTA 00008
06/05/2008 -REAPRESENTACAO 07/05/2008-FUGA 00001
Demonstrativo de Totais

Soma Total das Penas Oos A 06 M 00 D

Soma Total das Penas nado Unificadas oos8 A o6 M 00 D

Soma Total das Penas Comutadas : OOO A oo M oo D

Soma Total das Penas Unificadas Art.71: Ooo A 00 M 00 D

Soma Total das Penas Unificadas Art.75: OOO A oo M oo D

Soma Total das Penas Cumpridas : 002 A 06 M 20 D

Soma Total das Penas Remidas : 0

Soma Total das Penas a Cumprir : ooS A 11M 10D

Regime Atual : INICIALMENTE FECHADO 05/05/2008

Falta Disciplinar Grave : N&o

Execucdo Baixada : Ndo

Cumprimento da Pena 16/12/2024

Situagio de Condenado : Reincidente

Pigina 2 de2
Case 1:20-cv-10617-WGY

 

Document 105-3 Filed 04/21/20 Page 13 of 17

 

 

 

a —
frm,
Pagina 1/5
Gerado por Sinesp Infoseg
em 07/01/2019 14:46:31
Cod. Identificador: 387B9A3E-5D62-4143-A1CD-A82A6BD9A7C7
Denatran - RENACH
Nome Mée ant
FLAVIO ANDRADE PRADO JUNIOR JOASINA LEMOS FERREIRA a «7
DN. Pai Sexo
Bs" FLAVIO ANDRADE DO PRADO MASCULINO
Naturalidade Nacionalidade Restri¢des Médicas
BELO HORIZONTE BRASILEIRO N/I
Endereco, n° Complemento Bairro
AV JOSE SOARES PINHO, 75 cs NOVA GIMIRIM
Municipio - UF cEP Formuldrio PID - UF
POCO FUNDO - MG 37757000 N/L- NA
Formuldrio CNH PID Mativo Requerimenta Pid 7 Motivo Requerimento Pid 2
N/I INEXISTENTE INEXISTENTE
Motivo Requerimento Pid 3 Mativo Requerimento Pid 4 Habilitagdo Estrangeira
INEXISTENTE INEXISTENTE N/I
Validade PID Origem Habilitagao Estrangeira Situagao PID
N/I INEXISTENTE N/I
Registro Nacional Estrangeiro Situagéo CNH Situagdo CNH anterior
N/I CONFIRMADA INEXISTENTE
Permissiondrio UF Solicitante Transferéncia
N/I N/I
Documento
Documento Categoria Orgao Emissor/UF
CARTEIRA IDENTIDADE - MG10952116 AB SSP / MG
UF Dominio RENACH Numero Registro
MG MG942376498 04342831090
Numero PGU Validade CNH Situagdo CNH
467713812 19/03/2013 CONFIRMADA
UF Habilitagdo Atual Data/UF Quadro Observacées CNH
MG 13/01/1998 / SP A
Motive Requerimento 1 Mativo Requerimento 2 Motivo Requerimento 3
REGISTRO INEXISTENTE INEXISTENTE
Maotivo Requerimento 4 Cancelamento Categoria Autorizada
INEXISTENTE N/I AB
Categoria Rebaixada Data Cadastramento
N/I 19/03/2008
Cursos
Data Renovacae CNH Data Reciclagem Infrator Data Curso [TCI
N/I N/I N/I
Data Curso TCP Data Curso TE Data Curso TMF
N/I N/I N/I
Data Curso TMT Data Curso TPP Data Curso TVE
N/I N/I N/I
Ultima Atualizacao Ultima Emissao Histérico Validade Habilitagdo Estrangeira
22/04/2008 22/04/2008 N/I
Secretaria Nacional de Ministerio da
ro} Sinesp Seguranca Pablica Justiga e Seguranga Publica
Case 1:20-cv-10617-WGY Document 105-3 Filed 04/21/20 Page 14 of 17

 

 

=_— ao,
Pagina 2/5
Gerado por Sinesp Infoseg
em 07/01/2019 14:46:31
Cod. Identificador: 38789A3E-5062-4143-A1CD-AB2AGBD9A7C7
Classificacao Curso TCI - UF Classificagéo Curso TCP - UF Classificagdo Curso TE - UF
INEXISTENTE - N/I INEXISTENTE - N/I INEXISTENTE - N/I
Classificagao Curso TMF - UF Classificagao Curso TMT - UF Classificagao Curso TPP - UF
INEXISTENTE - N/I INEXISTENTE - N/I INEXISTENTE - N/I
Classificagao Curso TVE - UF Curso Atualizagao Renovacao CNH - UF Curso Reciclagem Infrator - UF
INEXISTENTE - N/I INEXISTENTE - N/I INEXISTENTE - N/I

 

CEB LA

 

 

 

CrP

Indice Nacional
Nome Alcunhas

@ FLAVIOANDRADE PRADO JUNIOR CAOLHO, JUNINHO
Filiagao DLN.
JOASINA LEMOS FERREIRA e FLAVIO ANDRADE DO PRADO N/I
RG Naturalidade Indicador de Arma
MG-10952116 - MG BELO HORIZONTE Nao
Indicador de Termo Circunstanciado Indicador de Inquérito Indicador de Narcotrafico
N/I Sim Nao
Indicador de Processo Informagdo Penitencidria Fornecida/Atualizada
Sim N/l MG - 15/04/2009
Nacionalidade Cor Sexo
brasileiro nato N/I Masculino
Outros Names
FLAVIO ANDRADE PRADO JUNIOR
Procedimentos
Data Fato Numero Tipo Numero BO
N/I 113556 / 241998 Inquerito N/I
Data Instauragéo Data Cancelamento Descri¢éo Origem
22/03/1998 Né/l N/I
Descrigéo Orgao Enquadramentos

DELEGACIA ADJ. FURTOS ROUBOS VEICULOS/CONTAGEM ART 155 PAR 4 INC 3 C/C ART 29

 

 

Secretaria Nacional de Ministério da
(3 Sinesp Seguranga Publica Justica e Seguranga Pablica
Case 1:20-cv-10617-WGY Document 105-3 Filed 04/21/20 Page 15 of 17

 

 

 

Ve \ cepa
a rs,
Pagina3/5
Gerado por Sinesp Infoseg
em 07/01/2019 14:46:31
Cod. Identificador: 38789A3E-5062-4143-A1CD-AS2AGBD9ATC7
Data Fate Numero Tipo Nomero BO
N/I 140590 / 191999 Inquerito N/I
Data Instauragée Data Cancelamento Oescrigéo Origem
10/03/1999 NA N/I
Descri¢ao Orgdo ‘ Enquadramentes
DELEGACIA ADJ. FURTOS ROUBOS VEICULOS/CONTAGEM ART 155 PAR 4 INC 3 C/C ART 155 PAR 4 INC 4
, ART 14 INC 2
Data Fato Numero Tipo Numero BO
N/I 346885 / 1492003 Inquerito N/i
Data instauragdo Date Cancelamento Deseri¢ho Origem
17/07/2003 N/ N/I
Descrigéo Orgio Enquadramentos
14 DELEGACIA DE POLICIA CIVIL/CONTAGEM ART 155 a _
Data Fato Ndmero Tipo Namero 80
N/I 412030 / 1092004 Inquerito N/I
Data Instauragao Data Cancelamento Descri¢éo Origem
22/12/2004 N/l Nél
Dascri¢do Orgao Enquadramentos
DELEGACIA DE POLICIA CIVIL/POCO FUNDO ART 213 ;
Data Fato Numero Tipo Numero BO
N/l 444838 / 232002 inquerito N/I
Data Instauracao Data Cancelamante Deserigao Origem
25/04/2002 16/08/2017 N/I
Deseri-go Orgao Enquadramentos
4. DELEGACIA DE POLICIA CIVIL/CONTAGEM ART 155 PAR 4 INC 4
Data da consulta
07/01/2019 14:44:49
Movimentacées Penitencidrias
Data Movimentagao Tipe Movimentacao Descri¢do Prisionai Motives Movimentarao
08/05/2008 Saida DELEGACIA DE POLICIA CiVIL/POCO FUNDO Fuga
Data Movimentazao Tipo Movimentacéo Desericdo Prisional Mativos Movimentagao
27/09/2005 Entrada DELEGACIA DE POLICIA CIVIL/POCO FUNDO Cumprimento mandado por
prisao preventiva
Oata Movimentapdo Tipe Movimentaraéo Descrigao Prisional Motives Movimentagao
02/04/2003 Saida 1g DELEGACIA REGIONAL DE POLICIA CIVIL Livramento condicional
/CONTAGEM ,
Data Movimentaréo Tipo Mavimentacao Descri¢éo Prisional Motives Movimentagao
01/03/2003 Entrada 1g DELEGACIA REGIONAL DE POLICIA CIVIL Cumprimento mandado por
/GONTAGEM prisao preventiva
Data de consutta
07/01/2019 14:45:12
Procassas
Data Sentenga Numero Processo Data Transito Julgado Descrigéo Situacio
N/I 079980089548 N/I N/I
Deserigdo Autoridade Numero inqueérito Deseri¢ao Pena
Secretaria Nacional de Ministerio di
@ Sinesp Seguranga Pablica 8 Soquranca|
Case 1:20-cv-1061

  

me a fer

ed

fom

7-WGY Document 105-3 Filed 04/21/20 Page 16 of 17

om,
Pagina 4/5
Gerado por Sinesp Infoseg
em 07/01/2019 14:46:31

Cod. identificador: 38789A3E-5D62-4143-A1CD-AB2AGBD9A7C7

 

ESTADUAL

 

 

DATA FATO - 22/03/1998 ART,155,P/1eCPBART.155,P/1 CPB
Enquadramentos
NA a - - - eee
Data Sentenca Numero Processo Osta Trénsito Juigado Descri¢6o Situacso
N/I 079000035075 N/l N/I
Oeserigtn Autosidade Numero Ingueérito Descriggo Pena
ESTADUAL DATA DO CRIME: 16/02/2000 ART.155eP/4elNC.IIleEelVeEeART.1 55eP/4eINC.

ieEelVeDOeCPBART.155 P/4 INC.IIE IV E ART.155 P/4 INC.IE
iVDO CPB

Enquadrementes
N/I — - epee ene Nee comet pm cee ee ea erm anes te
Data Sentenca Numero Processo Data Transito Julgado Descri¢do Situacéo
N/I 079000094288 N/I N/I
Descri¢éo Autoridade Numero inguérito Descriggo Pena
ESTADUAL N/I ART.213eC/CeART.224,A,DOeCPART.213 C/C ART.224,A,D0 CP
Enquadramentos
Data Sentenga Atimero Processo Data Transite Juigado Deserigaa Situecéo
22/09/2008 517060023317 09/03/2009 CONDENACAO
Oescri¢éo Autoridade Numero Inguérita Descrigdo Pena
ESTADUAL IPL 50 DE 06/10/2005 FATO  ART.304,CPBART.304,CPB

13/06/2005
Enquadramentos
NA
Data Sentenca Numero Processo Data Trénsito Juigado Descrig&o Situagao
30/09/2008 §17070043347 07/04/2009 CONDENACAQ
Descrigao Autoridade Nemero inqueérito Desericao Pena
ESTADUAL DATA DO FATO 26/9/2005 IP. ART.19eDAeLCPART.19 DA LCP

138
Enquadramentos
NA
Data da consulta
07/01/2019 14:45:36
Receita Federal - PF
Nome Mae CPF
FLAVIO ANDRADE PRADO JUNIOR JOSINA LEMOS FERREIRA 039.066.016-76
DON Data Ut. Atualizacao Titulo de Eleitor
M978 17/11/2003 153510860221
Sexo Ano do Obito Situagdo Cadastral
Masculino N/I Regular
Residente no exterior Cédigo e Pats Cddigo Ocupacso
Nao Residente N/I 12
Cédigo Ocupacéo principal Exercicio natureza da ocupagfo e cddigo ocupacéo = Entfaraco
120 principal RUA JOSE DE SOUSA 60

2009
Municipio - UF cEP Telefone
Secretarla Nacional de Ministério da
@ Sinesp Seguranga Publica fustica e Seguranga Piibiica
Case 1:20-cv-10617-WGY Document 105-3 Filed 04/21/20 Page 17 of 17

 

 

 

 

="
Pagina 5/5
Gerado por Sinesp Infoseg
em 07/01/2019 14:46:31
Cod. Identificador: 38789A3E -5062-4143-A1CD-A82A6BD9A7C7
32044380 (31) 83733573
Unidade Administrativa Indicativo de Estrangeira
CONTAGEM Nao 6 estrangeiro
Receita Federal - PJ
Nome Empresarial CNPI Nome Fantasia
FRANGOS GABILTDA 00.423.908/0001 -08 N/I
Natureza Juridica Data Inicio Atividade UF
SOCIEDADE EMPRESARIA LIMITADA 10/02/1995 MG
Situagdo Cadastral Matriz/Filial Data da Situagdo Cadastral
BAIXADA Matriz 31/12/2008
CNAE Principal CNAE Secunddria Endereco
Comércio varejista de carnes - agougues = N/I AVENIDA JOAO CESAR DE OLIVEIRA 6314
Bairro Municipio CEP
BEATRIZ CONTAGEM 32040000
Telefone Telefone 2 Email
N/I N/I N/I
CPF Responsavel Nome Responsdvel Capital social da empresa
039.066.016-76 FLAVIO ANDRADE PRADO JUNIOR N/I
Porte do Estabelecimento Op¢do pelo Simples Nacional Mativo Situagdo Cadastral
DEMAIS NAO OPTANTE INAPTIDAO (LEI 11.941/2009 ART.54)
Fax Qualificagao Responsdvel Data Opcao Simples
N/I SOCIO-ADMINISTRADOR N/I
Quadro Socletdrio
CPF/CNPJ Nome do Sdcio Qualificagao do Sécio
3906601676 FLAVIO ANDRADE PRADO JUNIOR SOCIO-ADMINISTRADOR
Capital Sdcio CPF Repr. do Sécia Nome Representante do Sdcio
10 N/I N/I
Qualificagao do Repr. Legal do Sdcio Pais
N/I N/I
CPF/CNPI Nome do Sécio Qualificagao do Sécio
5591822606 WENDREI FREITAS DA SILVA SOCIO
Capital Sécio CPF Repr. do Socio Nome Representante do Sdcio
90 N/I N/I
Quelificagéo do Repr. Legal do Sdcio Pals
N/I N/l

 

 

Q sigilo deste documento ¢ protegido e controlado pela Lei N° 12.527/2011. A divulgacao, a revelacao, o fornecimento, a utilizagao ou a reprodugao desautorizada de
seu conteudo, a qualquer tempo, meio e modo, inclusive mediante acesso ou facilitagdo de acessos indevidos, constituem condutas illcitas que ensejam
responsabilidades penais, civis e administrativas.

 

 

 

G Sinesp

Secretaria Nacional de
Seguranca Pablica

 

Ministério da
Justiga e Seguranga Pdblica
